Citation Nr: 1522902	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for lumbosacral spine arthralgia, low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

REMAND

The Veteran served on active duty from December 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran contends that his service-connected low back disability is more severely disabling than the assigned 10 percent rating reflects.  He was examined by VA in April 2010 for his low back disability, but he recently stated that his low back disability has worsened.  He reported that he experienced muscle spasms that are painful and that an episode can last an entire day.  See April 2010 VA Form 21-4142; September 2013 Form 9.  

In view of the Veteran's contentions that his low back disability has increased in severity since the most recent VA examination, another examination is required to evaluate his current low back disability.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

Provide the Veteran opportunity to identify all recent sources of treatment for his worsening low back disability.  Assist him in obtaining records of any such treatment.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected low back disability.  The entire claims file, to include a copy of this remand and any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  

The ranges of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation should be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss due to any weakened movement, excess fatigability, incoordination, flare-ups, and/or pain, etc.  The combined effect of all functional losses due to such problems should be equated to disability manifested by limitation of motion beyond what is shown clinically.  In other words, the examiner should equate functional losses to a certain level of loss of motion.  In this regard, some speculation/conjecture on the examiner's part is necessary.  

The examiner shall report if there is ankylosis of the thoracolumbar spine and any neurological manifestations.  All neurological deficits due to this disability must be described in detail.

3.  After completing the above, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



